Smith J. and Adams, J.P. (concurring in part and dissenting in part).
I agree with the majority that the recent decisions in
People v Hafeez (100 NY2d 253 [2003]) and People v Payne (3 NY3d 266 [2004]) require that we reverse the defendant’s conviction for depraved indifference murder. The evidence established that defendant either hired or dared a person to kill his wife and then allowed the person to enter the apartment which defendant and his wife shared, whereupon the person shot the defendant’s wife in the head from a distance of approximately one inch. This evidence established that defendant planned to have his wife killed and that the shooter shared the intent to commit a “quintessentially intentional act directed solely at the victim” (People v Hafeez, supra at 258). There is, therefore, no reasonable view of the evidence which would support a conviction for depraved indifference murder, and I am constrained to agree that the jury’s verdict on that count must be reversed.
*423However, I disagree with the majority’s decision to reverse the conviction for assault in the first degree under Penal Law § 120.10 (3). That section of the Penal Law states that a defendant is guilty of assault in the first degree when “[u]nder circumstances evincing a depraved indifference to human life, he [or she] recklessly engages in conduct which creates a grave risk of death to another person, and thereby causes serious physical injury to another person” (id.).
The defendant was charged as an accomplice, and when two persons are criminally liable for an offense which is divided into degrees, “each person is guilty of such degree as is compatible with his [or her] own culpable mental state and with his [or her] own accountability for an aggravating fact or circumstance” (Penal Law § 20.15; see People v Dedaj, 303 AD2d 285 [2003]; People v Medina, 276 AD2d 367 [2000]). Furthermore, even in a homicide, the defendant “need not commit the final, fatal act to be culpable for causing death” (People v Matos, 83 NY2d 509, 511 [1994]).
The intentional acts of another will not bar a conviction for reckless conduct if that particular act constitutes the risk that a defendant perceived and consciously disregarded (see People v Duffy, 79 NY2d 611 [1992] [providing a weapon to a person who threatened suicide was sufficiently reckless so as to support a conviction for manslaughter in the second degree, despite the decedent’s intentional action of shooting himself]; Matter of Anthony M., 63 NY2d 270, 282 [1984] [the defendant was properly convicted of manslaughter for allowing her boyfriend to enter the home of her employer to steal property, and the employer suffered a heart attack after the event]) or unjustifiably failed to perceive (see People v Galle, 77 NY2d 953, 955 [1991] [criminally negligent homicide conviction was proper where defendant provided and injected a decedent’s first dose of cocaine, knowing that the decedent intended to continue to use cocaine throughout the evening, as the defendant’s actions were a “sufficiently direct cause” of the decedent’s death]). Thus, if the actions of another are reasonably foreseeable, they will not be found to be a superseding intervening cause, and will therefore not relieve a defendant of liability, if they are the reasonably foreseeable result of the chain of events which the defendant sets in motion (see People v Kibbe, 35 NY2d 407, 412 [1974], habeas corpus conditionally granted sub nom. Kibbe v Henderson, 534 F2d 493, revd 431 US 145 [1977] [defendants robbed the highly intoxicated decedent and left him with his pants around his ankles in the middle of a road on a sub-freezing night, where he was struck by a passing truck and killed]; People *424v Hart, 8 AD3d 402, 404 [2004] [defendant engaged in a drag race with one of the decedents, eventually resulting in a collision between the other racer and a car not involved in the race]).
Here, there was sufficient evidence to permit the jury to conclude that the defendant was aware of a danger that, by hiring or daring someone to kill his wife and then allowing that person to enter his home in order to accomplish this goal at a time when his daughter was present and could witness the crime, there was a grave risk that the person would also kill his daughter. “[Attempts to thwart apprehension are patently within the furtherance of the cofelons’ criminal objective” (People v Hernandez, 82 NY2d 309, 319 [1993], citing People v Gladman, 41 NY2d 123 [1976]). The defendant’s conduct “forged a link in the chain of causes which actually brought about” the injury to his daughter (People v Stewart, 40 NY2d 692, 697 [1976]; see People v Hart, supra at 404), and it “can be said beyond a reasonable doubt . . . that the ultimate harm is something which should have been foreseen as being reasonably related to the acts of the accused” (People v Kibbe, supra at 412). Therefore, the defendant’s conviction of assault in the first degree should be affirmed.